Levine, J.
Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered June 23, 1988^, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
Defendant’s sole contention on appeal is that County Court erred at sentencing by failing to ask defendant if he wished to make a statement prior to the pronouncement of his sentence (see, CPL 380.50). However, since no objection was made to this apparent oversight on the part of the court, this error has not been preserved for appellate review (see, People v Green, 54 NY2d 878, 880; People v Turner, 112 AD2d 647, 648, lv denied 66 NY2d 923), and we find no basis for the exercise of our discretion to reverse in the interest of justice (see, CPL 470.15).
Judgment affirmed. Mahoney, P. J., Weiss, Levine, Mercure and Harvey, JJ., concur.